          Case 1:21-cv-00398-N/A Document 1              Filed 08/11/21     Page 1 of 3

                                                                                            FORM 3

                        UNITED STATES COURT OF INTERNATIONAL TRADE



CHENG SHIN RUBBER IND. CO. LTD,
                                      Plaintiff
                                                       SUMMONS
                        v.
                                                       Court No. 21-00398
UNITED STATES,
                                       Defendant.



TO: The Attorney General, the Department of Commerce, and/or the Commissioner of U.S.
    Customs and Border Protection, and/or the United States International Trade
    Commission:



     PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28 U.S.C.
     § 1581(c) to contest the determination described below.



                                                  /s/ Mario Toscano
                                                  Clerk of the Court



1.   The plaintiff in this action is Cheng Shin Rubber Ind. Co. Ltd., which is a foreign
     manufacturer and exporter of the merchandise that is the subject of the determination being
     contested. Plaintiff is, therefore, an interested party as described in 19 U.S.C. § 1677(9) and
     has standing to bring this action under 19 U.S.C. § 1516a(d) and 28 U.S.C. § 2631(c).
     (Name and standing of plaintiff)

2.   Plaintiff contests certain aspects of the final results by the U.S. Department of Commerce in
     the antidumping investigation of Passenger Vehicle and Light Truck Tires from Taiwan. See
     Passenger Vehicle and Light Truck Tires from Taiwan: Final Affirmative Determination of
     Sales at Less than Fair Value; 86 Fed. Reg. 28563 (May 27, 2021), as corrected by Passenger
     Vehicle and Light Truck Tires from Taiwan: Final Affirmative Determination of Sales at Less
     Than Fair Value; Correction, 86 Fed. Reg. 30916 (June 10, 2021).
     (Brief description of contested determination)
          Case 1:21-cv-00398-N/A Document 1              Filed 08/11/21     Page 2 of 3




3.   The final results of the antidumping duty investigation of Passenger Vehicle and Light
     Truck Tires from Taiwan were set forth in a document signed on May 21, 2021. The notice
     was published in the Federal Register on May 27, 2021. A correction to the final results
     notice was published in the Federal Register on June 10, 2021. The final antidumping duty
     order was published on July 19, 2021. See Passenger Vehicle and Light Truck Tires from
     the Republic of Korea, Taiwan, and Thailand: Antidumping Orders and Amended Final
     Affirmative Antidumping Duty Determination for Thailand; 86 Fed. Reg. 38011 (July 19,
     2021).
     (Date of determination)

4.   The final results of the antidumping duty investigation of Passenger Vehicle and Light
     Truck Tires from Taiwan were published in the Federal Register at 86 Fed. Reg. 28563 on
     May 27, 2021. A correction to the final results was published in the Federal Register at 86
     Fed. Reg. 30916 on June 10, 2021. The final antidumping duty order was published in the
     Federal Register at 86 Fed. Reg. 38013 on July 19, 2021.
     (If applicable, date of publication in Federal Register of notice of contested determination)


                                                 Jeffrey M. Winton
                                                 WINTON & CHAPMAN PLLC
                                                 1900 L Street, N.W., Suite 611
                                                 Washington, DC 20036
                                                 Telephone: (202) 774-5503
                                                 Email: jwinton@jmwinton.com

                                                 Attorney for Cheng Shin Rubber Ind. Co. Ltd.


 /s/Jeffrey M. Winton
       Signature of Plaintiff’s Attorney


 August 11, 2021
               Date




                                               -2-
Case 1:21-cv-00398-N/A Document 1               Filed 08/11/21     Page 3 of 3




               SERVICE OF SUMMONS BY THE CLERK

     If this action, described in 28 U.S.C. § 1581(c), is commenced to
contest a determination listed in section 516A(a)(2) or (3) of the Tariff Act of
1930, the action is commenced by filing a summons only, and the clerk of
the court is required to make service of the summons. For that purpose, list
below the complete name and mailing address of each defendant to be
served.


(As amended July 21, 1986, eff. Oct. 1, 1986; Sept. 30, 2003, eff. Jan. 1,
2004; Nov. 28, 2006, eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1, 2011.)

          On behalf of the United States
          Attorney-in-Charge
          International Trade Field Office
          U.S. Department of Justice
          National Courts Branch
          Room 346
          26 Federal Plaza
          New York, NY 10278

          James Davidson
          Commercial Litigation Branch
          Civil Division
          U.S. Department of Justice
          1100 L Street, NW
          Washington, DC 20530

          On behalf of the U.S. Department of Commerce
          Peter Davidson
          General Counsel
          U.S. Department of Commerce
          14th Street & Pennsylvania Ave., NW
          Washington, DC 20230

          Chief Counsel
          Office of the Chief Counsel for Trade Enforcement and
          Compliance
          International Trade Administration
          U.S. Department of Commerce
          14th Street & Pennsylvania Ave., NW
          Washington, DC 20230




                                      -3-
